DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 7, 11, 14-17, 20, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (Developing Composite Wood for 3D-Printing, Protocols, Flows and Glitches, Proceedings of the 22nd International Conference of the Association for Computer-Aided Architectural Design Research in Asia (CAADRIA) 2017, 831-841) in view of Nelson et al. (US 2018/0298113).
Considering Claims 1, 4, 6, 14-17:  Tan et al. teaches a composition for the fabrication of a 3D wood object (Abstract) comprising wood flour (pg. 833) and a natural binder that can be starch or an animal glue (pg. 833, Fig. 2).  Tan et al. teaches the composition as being free of formaldehyde, synthetic resins and epoxy hardeners.  Tan et al. teaches the composition as being a viscous material that can be extruded/a plasticine like material (pg. 834). 
	Tan et al. does not teach adding cellulose nanocrystals to the composition.  However, Nelson et al. teaches an additive comprising cellulose nanocrystals, hemicellulose/xyloglucan, and lignin (¶0022; 0098).  Nelson et al. teaches the cellulose nanocrystals as having a length of 100 to 500 nm (¶0097).  The additive is used as a strength enhancing additive for biodegradable and renewable composites, and functions by binding the two phases (¶0224).  Tan et al. and Nelson et al. are analogous art as they are concerned with the same field of endeavor, namely biodegradable and renewable composites.  It would have been obvious to a person having ordinary skill in the art to have added the additive of Nelson et al. to the adhesive of Tan et al., and the motivation to do so would have been, as Nelson et al. suggests, to improve the fracture toughness and prevent crack formation (¶0224).
	Tan et al. and Nelson et al. are silent about the amount of additive added to the composition.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of strength enhancing additive added to the composition, and the motivation to do so would have been, as Nelson et al. suggests, to improve the fracture toughness and prevent crack formation (¶0224).
Considering Claim 3:  Tan et al. teaches using an extruder to form the three dimensional object (pg. 836).
Considering Claim 7:  Tan et al. teaches the wood as being sawdust/a material derivable from tree trunks (pg. 833).
Considering Claim 11:  Tan et al. teaches the material as being wood.  The wood would be either hardwood or softwood.
Considering Claim 20:  The object being treated with the composition is a statement of intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2112.02.
Considering Claim 31:  Tan et al. teaches a wood object manufactured from the composition (pg. 836).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (Developing Composite Wood for 3D-Printing, Protocols, Flows and Glitches, Proceedings of the 22nd International Conference of the Association for Computer-Aided Architectural Design Research in Asia (CAADRIA) 2017, 831-841) in view of Nelson et al. (US 2018/0298113) as applied to claim 6 above, and further in view of van Niekerk et al. (Holz als Roh und Werkstof 52, 1994, 109-112).
Considering Claims 9-11:  Tan et al. and Nelson et al. teach the composition of claim 6 as shown above.  
	Tan et al. is silent towards the species of wood used in the composite.  However, van Niekerk et al. teaches using eucalyptus wood for preparing a particle board (Abstract).  Tan et al. and van Niekerk et al. are analogous art as they are concerned with the same field of endeavor, namely wood composites.  It would have been obvious to a person having ordinary skill in the art to have used eucalyptus wood as the wood of Tan et al., as in van Niekerk et al., and the motivation to do so would have been, as van Niekerk et al. suggests, eucalyptus has low cost and good mechanical properties (pg. 109).

Response to Arguments
Applicant's arguments filed November 18, 2022 have been fully considered but they are not persuasive, because:
A)  In response to applicant's argument that Tan et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Tan et al. is directed towards a wood composite for 3D-printing, which is in the field of applicant’s endeavor.  This is the field of endeavor identified by the applicant in the original specification (pg. 2).
B)  The applicant’s argument that Nelson et al. does not teach a composition comprising cellulose nanocrystals, hemicellulose, and lignin is not persuasive.  Nelson et al. teaches a process that prepares “a nanolignocellulose composition containing cellulose nanofibrils and/or cellulose nanocrystals, hemicelluloses, and lignin” (¶0022) and then recovers “the nanolignocellulose composition”.  This composition then has utility as an additive for biodegradable and renewable composites, and functions by binding the two phases (¶0224).
The fact that the cellulose nanocrystals are made by a process of treating lignocellulose material does not negate the fact that they are explicitly taught to be present in the composition.
C)  The applicant’s argument that the reference do not teach the cellulose nanocrystals as being present in the claimed amount or having the claimed length is not persuasive.  
Nelson et al. teaches the cellulose nanocrystals as having a length of 100 to 500 nm (¶0097).  
While Tan et al. and Nelson et al. are silent about the amount of additive added to the composition.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of strength enhancing additive added to the composition, and the motivation to do so would have been, as Nelson et al. suggests, to improve the fracture toughness and prevent crack formation (¶0224).
D)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the cellulose nanocrystals are separated from other components of the composition) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
E)  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would have been obvious to a person having ordinary skill in the art to have added the additive of Nelson et al. to the adhesive of Tan et al., and the motivation to do so would have been, as Nelson et al. suggests, to improve the fracture toughness and prevent crack formation (¶0224).
F)  The applicant’s argument of unexpected results is not persuasive.  The examples that the applicant relies upon, Fig. 7B, do not contain a composition of the instant claims and thus are not capable of providing unexpected results for the claimed composition.  The example relied upon contains wood flour and cellulose nanocrystals, but does not contain at least one hemicellulose and/or lignin and/or starch as claimed (pg. 14).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767